DETAILED ACTION
Claims 1-5, 7-15, and 17-19 are considered for examination. Claims 6 and 16 are canceled. Claims 1, 7, 11, 17, and 18 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner.
In response to applicant's arguments under 35 U.S.C. §103, on page 8-9 that the previous combination of references fails to disclose the amended invention, The Office finds this argument non-persuasive. Lang discloses wherein the instructor may send appliance status marker information to student devices while cooking and vice versa as previously cited on the bottom of page 3-4, and the bottom of page 6- page 7. 
Regarding arguments that Lang does not disclose both the teacher seeing student appliance status and vice versa, The Office finds this argument non-persuasive. This is clearly shown at the bottom of page 6 where “In particular, a first domestic appliance 1 16 may be connected to a communication unit 11 1 at a first location in order to transfer information relating to the first domestic appliance 16 to a second location (in particular to the output unit 123 at a second location) forward. The information may include, for example, a selected operating program (such as top heat or bottom heat in an oven), an operating parameter (such as the temperature of a furnace). The transmitted information can then be displayed on the output unit 123 of the second location. Thus, a subscriber 124 at the second location can be conveniently informed about work steps at the first location”, wherein the instructor appliance status information is sent to student device displays (123). Moreover, the instructor also sees the settings of the appliances of each student at the bottom of page 3-page 4 where “In addition, during the cooking event, the system may be configured to respectively connect a home electric appliance at one of the second locations via the telecommunications connection to the communication unit at the first location, 
Requirements that this status marker is displayed in tandem with the user guided presentation is described in the middle of page 6 with respect to (123), wherein the video of the instructor cooking is also presented along with information about the instructor’s appliance status to the various students. Further, this presentation of status and video information in tandem is met in the combination with Park which teaches providing a video feed in tandem with other information. For at least these reasons the rejection is adapted and maintained herein.
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/8/2021 that both the concepts and advantages of appliances sharing timer information with other devices were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/21/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (WO 2018/073221 A1) in view of Park et al. (US Pub. 2014/0272817 A1).
In re Claim 1, Langer discloses: a method of directing an instructional demonstration at a remote device (at least at Figure 1, and page 3 wherein an instructor (114) transmits live video and cooking appliance settings to remote subscribers (124) to aid them in communal cooking at a distance. Wherein subscribers may view the video and cooking appliance status (116) received from the instructor and the instructor may view the video and cooking appliance status (126) of all subscribers – See the bottom few paragraphs of page 3, first paragraph of page 4, last two paragraphs of page 4, the description of Figure 1 on page 5, last three paragraphs of page 6, et seq.), the method comprising: 
transmitting a recipe data packet […] (at least at the third to bottom paragraph of page 4, and page 6, wherein a recipe is transmitted to the subscribers’ user terminal (123) and the instructor’s user terminal (113)); 
transmitting a video signal configured to initiate a real-time video feed at the remote device […] (at least at the third to bottom paragraph of page 6 wherein real time video from the cameras at the instructor station is transmitted to all of the subscriber devices such that the students may observe the live instructor perform steps. See also the third to last paragraph of page 3, among others; 
receiving a remote-status signal from a remote cooking appliance, the remote- status signal corresponding to a currently-detected condition at the remote cooking appliance (at least at the bottom of ; and 
presenting a remote-status marker at an instructor device, the remote-status marker indicating the currently-detected condition (at least at the bottom of page 3-top of page 4 and bottom of page 6-7, wherein the organizer sees the settings of remote participants home appliances via their display screen (113)); and
transmitting an instructor- status signal corresponding to a currently-detected condition at a local cooking appliance, the instructor-status signal being configured to initiate remote display of an instructor-status marker at the remote device in tandem with the user-guided presentation (at least at the bottom of page 6-page 7 wherein the instructor’s appliance information (16) is also transmitted to subscriber (124) device displays (123). See also the bottom of page 3). 
Langer et al. is arguably silent on the recipe data being provided in a plurality of sequenced recipe panels and providing live video in tandem with this information, but Parker et al. teaches: [a remote videoconference based collaborative cooking system, comprising] transmitting a recipe data packet configured to initiate a remote user-guided presentation of a plurality of sequenced recipe panels; transmitting a video signal configured to initiate a real-time video feed at the remote device in tandem with the user-guided presentation (at least at Figure 6, and [0060], wherein the user is provided with a live video feed from an instructor in tandem with sequenced recipe panels. Other examples throughout). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. for the system to transmit sequenced recipe panels for presentation and other information along with video feed from the instructor, as taught by Park et al.
In re Claim 2, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a heat setting of a heating element of the remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may determining if top heat or bottom heat is applied in an oven or the current temperature of a furnace of the remote student).
In re Claim 3, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a measured temperature of the remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may receive the current temperature of a furnace of the remote student).
In re Claim 4, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a [setting] of the remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may determining if top heat or bottom heat is applied in an oven or the current temperature of a furnace of the remote student).
Langer et al. does not explicitly disclose the cooking element setting being a timer on the cooking appliance. However, it is now admitted prior art that the concept and advantages of cooking appliances sharing timer information with other devices were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Langer et al. by also sharing timer information between the remote student appliances, to obtain predictable results of sharing additional cooking information between users to enhance teacher understanding of student status and aiding in preventing student cooking mistakes.
In re Claim 5, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a selected mode of the remote cooking appliance 
In re Claim 7, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the remote device is a first remote device, wherein the remote cooking appliance is a first remote cooking appliance, and wherein the method further comprises: 
transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second remote-status signal from a second remote cooking appliance spaced apart from the instructor device and the first remote cooking appliance, the second remote-status signal corresponding to a currently-detected condition at the second remote cooking appliance; and presenting a second remote-status marker at the instructor device, the second remote-status marker indicating the currently-detected condition at the second remote cooking appliance (at least at the bottom of page 3 to the top of page 4, “Preferably, the organizer continuously sees all the settings that the participants of the group of participants have made on their home appliance, so as to decide which participant he should intervene”, wherein the instructor receives the appliance status of multiple subscribers within the communal cooking session. Wherein multiple subscribers are within the communal cooking event and each subscriber is transmitted the same information as combined with Park et al. above).
In re Claim 8, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by a remote user device, and wherein the real-time video feed is initiated at the remote user device (at least at (121), wherein the recipe data is received via device (121) and transmitted to display (123). See also Park et al. as combined above. Wherein the real time video feed is playing at the display (123). Also see the middle of page 6, wherein video is played on the display (123), etc.).
In re Claim 11, Langer discloses: a method of directing an instructional demonstration at a first remote device and a second remote device (at least at Figure 1, and page 3 wherein an instructor (114) transmits live video and cooking appliance settings to remote subscribers (124) to aid them in communal cooking at a distance. Wherein subscribers may view the video and cooking appliance status (116) , the method comprising: 
transmitting a recipe data packet […] to a first and second remote device (at least at the third to bottom paragraph of page 4, and page 6, wherein a recipe is transmitted to the subscribers’ user terminal (123) and the instructor’s user terminal (113)); 
transmitting a video signal configured to initiate a real-time video feed at the first remote device  and the second remote device […] (at least at the third to bottom paragraph of page 6 wherein real time video from the cameras at the instructor station is transmitted to all of the subscriber devices such that the students may observe the live instructor perform steps. See also the third to last paragraph of page 3, among others);
receiving a first remote-status signal from a first remote cooking appliance, the first remote-status signal corresponding to a currently-detected condition at the first remote cooking appliance (at least at the bottom of page 3-the top of page 4, wherein “Preferably, the organizer continuously sees all the settings that the participants of the group of participants have made on their home appliance, so as to decide which participant he should intervene”. Wherein the settings include information of the participants cooking appliance (126) described on the bottom of page 6-7); receiving a second remote-status signal from a second remote cooking appliance, the second remote- status signal corresponding to a currently-detected condition at the second remote cooking appliance (at least at the bottom of page 3-the top of page 4, wherein “Preferably, the organizer continuously sees all the settings that the participants of the group of participants have made on their home appliance, so as to decide which participant he should intervene”. Wherein the settings include information of the participants, cooking appliance (126) described on the bottom of page 6-7);
presenting a first remote-status marker at an instructor device spaced apart from the first remote device, the remote-status marker indicating the currently-detected condition at the first cooking appliance (at least at the bottom of page 3-top of page 4 and bottom of page 6-7, wherein the organizer sees the settings of remote participants home appliances via their display screen (113)); and
presenting a second remote-status marker at an instructor device, the second remote-status marker indicating the currently-detected condition at the second cooking appliance (at least at the bottom of page 3-top of page 4 and bottom of page 6-7, wherein the organizer sees the settings of remote participants home appliances via their display screen (113)); and
transmitting an instructor- status signal corresponding to a currently-detected condition at a local cooking appliance, the instructor-status signal being configured to initiate remote display of an instructor-status marker at the first remote device and the second remote device in tandem with the user-guided presentation (at least at the bottom of page 6-page 7 wherein the instructor’s appliance information (16) is also transmitted to subscribers (124) device displays (123). See also the bottom of page 3).
Langer et al. is arguably silent on the recipe data being provided in a plurality of sequenced recipe panels and providing live video in tandem with this information, but Parker et al. teaches: [a remote videoconference based collaborative cooking system, comprising] transmitting a recipe data packet configured to initiate a remote user-guided presentation of a plurality of sequenced recipe panels; transmitting a video signal configured to initiate a real-time video feed at the remote device in tandem with the user-guided presentation (at least at Figure 6, and [0060], wherein the user is provided with a live video feed from an instructor in tandem with sequenced recipe panels. Other examples throughout). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. for the system to transmit sequenced recipe panels and other information for presentation along with video feed from the instructor, as taught by Park et al., for the purpose of informing the user in writing of the steps they are currently supposed to be performing and future steps and other information while viewing the instructor’s video for the benefit of better informing and preparing the user to perform the cooking steps to reduce the likelihood a student becomes lost, confused, or falls behind the instructor.
In re Claim 12, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a heat setting of a heating element of the first remote cooking appliance
In re Claim 13, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a measured temperature of the first remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may receive the current temperature of a furnace of the remote student).
In re Claim 14, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a [setting] of the first remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may determining if top heat or bottom heat is applied in an oven or the current temperature of a furnace of the remote student).
Langer et al. does not explicitly disclose the cooking element setting being a timer on the cooking appliance. However, it is now admitted prior art that the concept and advantages of cooking appliances sharing timer information with other devices were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Langer et al. by also sharing timer information between the remote student appliances, to obtain predictable results of sharing additional cooking information between users to enhance teacher understanding of student status and aiding in preventing student cooking mistakes.
In re Claim 15, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the currently-detected condition is a selected mode of the first remote cooking appliance (at least at the bottom of page 6 – the top of page 7, wherein the instructor may determining if top heat or bottom heat is applied in an oven via an operating program selection).
In re Claim 17, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by a remote user device, and wherein the real-time video feed is initiated at the remote user device (at least at (121), wherein the recipe data is received via device (121) and transmitted to .
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Langer et al. and Park et al. as applied to claim 1 and 11, respectively, in view of Cafferty et al. (US Pub. 2013/0092032 A1).
In re Claim 9, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by a remote interactive assembly […], and wherein the real-time video feed video is initiated at the remote interactive engagement assembly (at least at (121), wherein the recipe data is received via device (121) and transmitted to display (123). See also Park et al. as combined above. Wherein the real time video feed is playing at the display (123). Also, see the middle of page 6, wherein video is played on the display (123), etc.).
Langer et al. is arguably silent on the display unit being mounted above the cooking appliance, but Cafferty et al. teaches: [a cooking instruction system, wherein] the display terminal is mounted about the cooking appliance (at least at (202) in Figure 2 and [0051]-[0052], wherein the display is mounted above the cooking appliance and displays video and recipe information).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. to have the subscriber display terminal be located above and/or integrated with the cooking appliance as taught by Cafferty et al. for the purposes of enabling the display to be easily visible by the user while cooking for the benefit of facilitating the cooking process clarity and enhancing pedagogic cohesion.
In re Claim 10, the previous combination of Langer et al. and Park et al. as applied to claim 1 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by the remote [user terminal], and wherein the real-time video feed video is initiated at the remote [user terminal] (at least at (121), wherein the recipe data is received via device (121) and transmitted to display (123). See also Park et al. as combined above. Wherein the real time video feed is playing at the display (123). Also, see the middle of page 6, wherein video is played on the display (123), etc.).
Langer et al. is arguably silent on the display unit being integrated into the cooking appliance, but Cafferty et al. teaches: [a cooking instruction system, wherein] the display terminal is included within the cooking appliance (at least at (202) in Figure 2 and [0051]-[0052], wherein the display is included with the cooking appliance and displays video and recipe information).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. to have the subscriber display terminal be integrated within the cooking appliance as taught by Cafferty et al. for the purposes of enabling the display to be easily visible by the user while cooking for the benefit of facilitating the cooking process clarity and enhancing pedagogic cohesion.
In re Claim 18, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by a remote interactive assembly […], and wherein the real-time video feed video is initiated at the remote interactive engagement assembly (at least at (121), wherein the recipe data is received via device (121) and transmitted to display (123). See also Park et al. as combined above. Wherein the real time video feed is playing at the display (123). Also, see the middle of page 6, wherein video is played on the display (123), etc.).
Langer et al. is arguably silent on the display unit being mounted above the cooking appliance, but Cafferty et al. teaches: [a cooking instruction system, wherein] the display terminal is mounted about the cooking appliance (at least at (202) in Figure 2 and [0051]-[0052], wherein the display is mounted above the cooking appliance and displays video and recipe information).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. to have the subscriber display terminal be located above and/or integrated with the cooking appliance as taught by Cafferty et al. for the purposes of enabling the display to be easily visible by the user while cooking for the benefit of facilitating the cooking process clarity and enhancing pedagogic cohesion.
In re Claim 19, the previous combination of Langer et al. and Park et al. as applied to claim 11 discloses the claimed invention as shown above. Langer et al. further discloses: wherein the recipe data packet is received by the first remote [user terminal], and wherein the real-time video feed video is initiated at the first remote [user terminal] (at least at (121), wherein the recipe data is received via device (121) and transmitted to display (123). See also Park et al. as combined above. Wherein the real time video feed is playing at the display (123). Also, see the middle of page 6, wherein video is played on the display (123), etc.).
Langer et al. is arguably silent on the display unit being integrated into the cooking appliance, but Cafferty et al. teaches: [a cooking instruction system, wherein] the display terminal is included within the cooking appliance (at least at (202) in Figure 2 and [0051]-[0052], wherein the display is included with the cooking appliance and displays video and recipe information).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Langer et al. to have the subscriber display terminal be integrated within the cooking appliance as taught by Cafferty et al. for the purposes of enabling the display to be easily visible by the user while cooking for the benefit of facilitating the cooking process clarity and enhancing pedagogic cohesion.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715